Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
 
Amendments
Claims 1-2, 10-11, and 19-20 are amended. Claims 1-20 are pending and have been considered.

Claim Objections
Claims 1, 3, 10, and 12 are objected to because of the following informalities: Regarding Claim 1, lines 4-5 recite “the GAN configured to generate candidate sequential data points”. This limitation should recite “the generative neural network configured to generate candidate sequential data points” as supported by instant specification paragraphs [0048]-[0049]. Regarding claims 3, in line 4, the limitation “the GAN” should recite “the generative neural network” as supported by the last sentence of specification paragraph [0048]. Regarding claims 10 and 12, each claim is directed to a system that implements the same features as the method of claims 1 and 3, respectively, and is therefore rejected for at least the same reasons therein.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

CLAIM 1
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
(1) generate candidate sequential data points based on source sequential data points 
(2) discriminate between the generated candidate sequential data points and true sequential data points
(3) generating at least one predicted data point for the user based on the first plurality of sequential data points using the generative model, the generated at least one predicted data point comprising at least one attribute for a predicted career point for the user; and 
(4) a determination that the predicted career point for the user will occur within the duration of time.
	Each limitation is a judgement-type mental process which can reasonably be performed in one’s mind with the aid of pencil and paper. Limitations 1 and 3 are mathematical calculations. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites
the following additional elements:
a computer system having a memory and at least one hardware processor
training a generative model using a generative adversarial network (GAN), the GAN comprising a generative neural network and a discriminative neural network,
data points retrieved from profiles stored on a database of an online service
receiving, by the computer system, a request, the request including a duration of time;
in response to the receiving of the request, retrieving, by the computer system, a first plurality of sequential data points of a user of the online service from a profile of the user stored on the database of the online service, the first plurality of sequential data points comprising at least one attribute for each one of a plurality of sequential career points of the user
performing, by the computer system, a function of the online service using the generated at least one predicted data point and the duration of time, the performing the function comprising causing the generated at least one predicted data point or an identification of the user to be displayed on a computing device 
A computer system having a memory and at least one hardware processor, and training a generative model using a generative adversarial network (GAN), the GAN comprising a generative neural network and a discriminative neural network amount to generally linking the abstract ideas to the technological environment of machine learning, as discussed in MPEP 2106.05(h). Retrieving data from profiles stored on a database of an online system, receiving a request, and retrieving a first plurality of sequential data points amount to mere data-gathering, an insignificant extra solution activity as discussed in MPEP 2106.05(g). Performing a function of the online service, the performing the function comprising causing the generated at least one predicted data point or an identification of the user to be displayed on a computing device is insignificant extra-solution activity because it is well-known, as discussed in MPEP 2106.05(g).
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. 
A computer system having a memory and at least one hardware processor, and training a generative model using a generative adversarial network (GAN), the GAN comprising a generative neural network and a discriminative neural network amount to generally linking the abstract ideas to the technological environment of machine learning, as discussed in MPEP 2106.05(h). Retrieving data from profiles stored on a database of an online system, receiving a request, and retrieving a first plurality of sequential data points amount to mere data-gathering, an insignificant extra solution activity as discussed in MPEP 2106.05(g). Performing a function of the online service, the performing the function comprising causing the generated at least one predicted data point or an identification of the user to be displayed on a computing device is insignificant extra-solution activity because it is well-known, as discussed in MPEP 2106.05(g).
Retrieving data from profiles stored on a database of an online system and retrieving a first plurality of sequential data points each amounts to retrieving information in memory, as discussed in MPEP 2106.05(d)(II), example (iv). Receiving a request amounts to receiving data over a network, as discussed in MPEP 2106.05(II), example (i). Ng et al. (US 20140092053 A1) provides Berkheimer evidence in [0019] that displaying data on a computing device is well-known to those skilled in the art. The claim is not patent eligible.

CLAIM 2 incorporates the limitations of claim 1
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim incorporates the abstract ideas of claim 1. The claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:  the discriminative neural network comprises a two-class classification convolutional neural network (CNN). This limitation amounts to generally linking the abstract ideas to the technological environment of machine learning, as discussed in MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. The feature of a discriminative neural network comprising a two-class classification convolutional neural network (CNN) amounts to generally linking the abstract ideas to the technological environment of machine learning, as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 3 incorporates the limitations of claim 2.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The abstract ideas of claim 2 are incorporated. The claim recites the following limitations:
(1) issue a reward to the GAN based on 
(2) a determination that the GAN fooled the discriminative… into 
(3) identifying the candidate sequential data points as being true sequential data points
	Limitation 1 is a mathematical calculation. Each of limitations 1-3 is a judgement-type mental process which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites
the following additional elements:
the training comprises using reinforcement learning to train the generative model,
the discriminative neural network being further configured to
data points retrieved from the profiles stored on the database of the online service.
Reinforcement learning to train the generative model, and the discriminative neural network amount to generally linking the abstract ideas to the technological environment of machine learning, as discussed in MPEP 2106.05(h). Retrieving data from profiles stored on a database of an online system amounts to mere data-gathering, an insignificant extra solution activity as discussed in MPEP 2106.05(g).
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. Reinforcement learning to train the generative model, and the discriminative neural network amount to generally linking the abstract ideas to the technological environment of machine learning, as discussed in MPEP 2106.05(h). Retrieving data from profiles stored on a database of an online system amounts to mere data-gathering, an insignificant extra solution activity as discussed in MPEP 2106.05(g). Retrieving data from profiles stored on a database of an online system amounts to retrieving information in memory, as discussed in MPEP 2106.05(d)(II), example (iv). The claim is not patent eligible.

CLAIM 4 incorporates the limitations of claim 2.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The abstract ideas of claim 2 are incorporated. The claim recites the following limitations:  the GAN is configured to generate the candidate sequential data points based on the source sequential data points using a Monte Carlo method. This limitation is a mathematical calculation. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application because the claim recites no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception because the claim recites no additional elements. The claim is not patent eligible.

CLAIM 5 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The abstract ideas of claim 1 are incorporated. The claim recites the following limitations:  the at least one attribute for the predicted career point comprises at least one other company name. These features further limit the third enumerated abstract idea of claim 1 in the rejection above. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements which further limit the retrieving a first plurality of sequential data points: wherein the at least one attribute for each one of the plurality of sequential career points comprises at least one company name. Retrieving data from profiles stored on a database of an online system amounts to mere data-gathering, an insignificant extra solution activity as discussed in MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. Retrieving data from profiles stored on a database of an online system amounts to mere data-gathering, an insignificant extra solution activity as discussed in MPEP 2106.05(g).
Retrieving data from profiles stored on a database of an online system amounts to retrieving information in memory, as discussed in MPEP 2106.05(d)(II), example (iv). The claim is not patent eligible.

CLAIM 6 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The abstract ideas of claim 1 are incorporated. The claim recites the following limitations:  the at least one attribute for the predicted career point comprises at least one other company name and one or more of another job title, another company size, and another industry. These features further limit the third enumerated abstract idea of claim 1 in the rejection above. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements which further limit the retrieving a first plurality of sequential data points:  the at least one attribute for each one of the plurality of sequential career points comprises at least one company name and one or more of a job title, a company size, and an industry. Retrieving data from profiles stored on a database of an online system amounts to mere data-gathering, an insignificant extra solution activity as discussed in MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. Retrieving data from profiles stored on a database of an online system amounts to mere data-gathering, an insignificant extra solution activity as discussed in MPEP 2106.05(g).
Retrieving data from profiles stored on a database of an online system amounts to retrieving information in memory, as discussed in MPEP 2106.05(d)(II), example (iv). The claim is not patent eligible.

CLAIM 7 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The abstract ideas of claim 1 are incorporated. The claim recites the following limitations:  the generated at least one predicted data point comprises a sequence of predicted data points, each predicted data point in the sequence comprising the at least one attribute for the corresponding predicted career point. This limitation is a judgement-type mental process which can reasonably be performed in one’s mind with the aid of pencil and paper. This limitation is a mathematical calculation. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application because the claim recites no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception because the claim recites no additional elements. The claim is not patent eligible.

CLAIM 8 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The abstract ideas of claim 1 are incorporated. The claim recites an abstract idea.
 Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites
the following additional elements:  the performing the function comprises causing the generated at least one predicted career point to be displayed on a computing device in association with the request.
Causing a data point to be displayed on a computing device is insignificant extra-solution activity because it is well-known, as discussed in MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. Causing a data point to be displayed on a computing device is insignificant extra-solution activity because it is well-known, as discussed in MPEP 2106.05(g). Ng et al. (US 20140092053 A1) provides Berkheimer evidence in [0019] that displaying data on a computing device is well-known to those skilled in the art. The claim is not patent eligible.

CLAIM 9 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The abstract ideas of claim 1 are incorporated. The claim recites:  the performing the function comprises using the generated at least one predicted career point in a query expansion operation for the search query to expand the search query. The claim limitation is a judgement-type of mental process which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites
the following additional elements:
the request comprises a search query submitted to a search engine of the online service
expand the search to include the generated at least one predicted career point.
Submitting the request to a search engine containing an expanded search amounts to mere data-gathering, an insignificant extra solution activity, as discussed in MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. Submitting the request to a search engine containing an expanded search amounts to mere data-gathering, an insignificant extra solution activity, as discussed in MPEP 2106.05(h). Submitting the request amounts to transmitting data over a network, as discussed in MPEP 2106.05(d)(II), example (i). The claim is not patent eligible.

	Regarding claims 10-18, each claim is directed to a system that implements the same features as the method of claims 1-9, respectively, and is therefore rejected for at least the same reasons therein. Claims 10-18 recite the additional elements of at least one hardware processor; and a non-transitory machine-readable medium embodying a set of instructions that, when executed by the at least one hardware processor, cause the at least one processor to perform operations. These additional elements are generally linking the abstract ideas to the technological environment of machine learning, as discussed in MPEP 2106.05(h). The additional elements do not integrate the abstract idea into a practical application, and they are not sufficient to amount to significantly more than the judicial exception.
Regarding claims 19-20, each claim is directed to a computer program product that implements the same features as the method of claims 1-2, respectively, and is therefore rejected for at least the same reasons therein. Claims 19-20 recite the additional elements of a non-transitory machine-readable medium embodying a set of instructions that, when executed by at least one hardware processor, cause the processor to perform operations. These additional elements are generally linking the abstract ideas to the technological environment of machine learning, as discussed in MPEP 2106.05(h). The additional elements do not integrate the abstract idea into a practical application, and they are not sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-8, 10-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“NEMO: Next Career Move Prediction with Contextual Embedding”, see PTO-892 filed 11/23/2021) in view of Yu et al. (“SeqGAN: Sequence Generative Adversarial Nets with Policy Gradient”, see PTO-892 filed 11/23/2021) and Chan (US 20180253811 A1).

Regarding CLAIM 1, Li teaches: A computer-implemented method comprising: 
training, by a computer system having a memory and at least one hardware processor, a generative model… configured to generate candidate sequential data points based on source sequential data points retrieved from profiles stored on a database of an online service, and true sequential data points retrieved from the profiles stored on the database of the online service;  (P. 508, col. 1, last 3 lines up to the last paragraph of col. 2 teaches training the encoder-decoder network to maximize the log probability of generating the correct career path given the observed users' context information. Specifically, equation 5 and lines 1-2 of the following paragraph teach the observed parameters in the conditional probability from equation 4 include the user’s previous companies and titles. “Retrieving” is taught by using previous companies and titles to compute Equation 5. The previous companies and titles form a sequence of data points because each one is associated with a time step t.
P. 506, col. 2, §2, lines 4-11 provides more details about a sequence of jobs represented as datapoints                         
                            
                                
                                    J
                                
                                
                                    1
                                
                                
                                    u
                                
                            
                            ,
                             
                            
                                
                                    J
                                
                                
                                    2
                                
                                
                                    u
                                
                            
                            …
                             
                            
                                
                                    J
                                
                                
                                    n
                                
                                
                                    u
                                
                            
                        
                     with attributes of user, company, title, and starting time. LinkedIn is an online service storing its user’s profiles in a database. The experimental setup and quantitative results in § 4.2-4.3 on pp. 509-510 are evidence of a computer system.)
…retrieving, by the computer system, a first plurality of sequential data points of a user of the online service from a profile of the user stored on the database of the online service, the first plurality of sequential data points comprising at least one attribute for each one of a plurality of sequential career points of the user; (P. 506, col. 2, §2, lines 4-11 teach a sequence of jobs represented as datapoints                         
                            
                                
                                    J
                                
                                
                                    1
                                
                                
                                    u
                                
                            
                            ,
                             
                            
                                
                                    J
                                
                                
                                    2
                                
                                
                                    u
                                
                            
                            …
                             
                            
                                
                                    J
                                
                                
                                    n
                                
                                
                                    u
                                
                            
                        
                     with attributes of user, company, title, and starting time. LinkedIn is an online service storing its user’s profiles in a database. “Retrieving” is taught by using previous companies and titles to compute Equation 5 (see P. 508, col. 2, from line 2 under Equation 4 through line 2 under Equation 5).)
generating, by the computer system, at least one predicted data point for the user based on the first plurality of sequential data points using the generative model, the generated at least one predicted data point comprising at least one attribute for a predicted career point for the user; and (P. 507, col. 1, lines 3-4 (“Predict”) discloses predicting a career move including title and company name. Equation 6 on p. 508 computes conditional probability distributions for a company and a title. Predicting career moves is further taught at p. 509, col. 1, first indented paragraph, and all of § 4.4 and Table 4 on pp. 511-512. “The generative model” is taught by the encoder-decoder, disclosed in Fig. 2 (p. 508) and p. 507, §3.2, lines 7-9 and further described in §3.3 on pp. 508-9.)
However, Li does not explicitly teach (where Italicized limitations mean the Yu reference teaches the same limitations as the Li reference): …using a generative adversarial network (GAN), the GAN comprising a generative neural network and a discriminative neural network, the GAN… the discriminative neural network being configured to discriminate between the generated candidate sequential data points and… ;
receiving, by the computer system, a request, the request including a duration of time; 
in response to the receiving of the request, retrieving data
performing, by the computer system, a function of the online service using the generated at least one predicted data point and the duration of time, the performing the function comprising causing the generated at least one predicted data point or an identification of the user to be displayed on a computing device based on a determination that the predicted career point for the user will occur within the duration of time.
	But Yu teaches (where the limitations taught by both Li and Yu references are included here): training, by a computer system having a memory and at least one hardware processor, a generative model using a generative adversarial network (GAN), the GAN comprising a generative neural network and a discriminative neural network, the GAN configured to generate candidate sequential data points based on source data points, (On p. 2, col. 2, § Sequence Generative Adversarial Networks teaches training a generative model                         
                            
                                
                                    G
                                
                                
                                    θ
                                
                            
                        
                     in ¶1 and training a discriminative model                         
                            
                                
                                    D
                                
                                
                                    ϕ
                                
                            
                        
                     in ¶2. The generative model is a LSTM-RNN and the discriminative model is a CNN (see both sections titled “The Generative Model for Sequences” on pages 4 and 10; see both sections titled “The Discriminative Model for Sequences” on pages 4 and 10). On pp. 6-7, § Real-world Scenarios discloses experiments of generating text and music. These experiments are evidence of a computer system having a memory and at least one processor.)
the discriminative neural network being configured to discriminate between the generated candidate sequential data points and true sequential data points (Paragraph starting at the end of p. 2, col. 2; see both sections titled “The Discriminative Model for Sequences” on pages 4 and 10.)
Yu is in the same field of endeavor as the claimed invention, namely, generative adversarial networks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used Li’s encoder-decoder model as the generator in Yu’s SeqGAN and to have trained the SeqGAN on Li’s sequences of career data points, which are similar to Yu’s sequences of musical notes. A motivation for the combination is to teach Li’s encoder-decoder model to generate high quality sequential data points. (Yu, p. 1, col. 2, first indented paragraph, lines 3-6)
	However, neither Li nor Yu explicitly teaches: receiving, by the computer system, a request, the request including a duration of time;
in response to the receiving of the request, retrieving data
performing, by the computer system, a function of the online service using the generated at least one predicted data point and the duration of time, the performing the function comprising causing the generated at least one predicted data point or an identification of the user to be displayed on a computing device based on a determination that the predicted career point for the user will occur within the duration of time.
	But Chan teaches: receiving, by the computer system, a request, the request including a duration of time; (¶ [0059], where a term 415 corresponds to a duration of time)
in response to the receiving of the request, retrieving data (¶ [0060])
performing, by the computer system, a function of the online service using the generated at least one predicted data point and the duration of time, the performing the function comprising causing the generated at least one predicted data point or an identification of the user to be displayed on a computing device based on a determination that the predicted career point for the user will occur within the duration of time. (¶ [0061], ¶ [0065]-[0067], and Fig. 5. Career points include career titles 522 to 530 and the duration of time is 9 years. ¶ [0039] teaches a career map may be displayed to the user; ¶ [0066] teaches the timeline may be visually indicated, so career titles 522 to 530 are presented to the user. Examiner considers career titles 522, 524, 526, and 528 in Fig. 5 to be “predicted” because they were generated according to ¶ [0061], whereas career titles 520 and 530 are known.) 
Chan is in the same field of endeavor as the claimed invention, namely presenting a career plan based on a user-defined time limit. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have incorporated Chan’s system of generating a career plan into the system of Li/Yu. A motivation for the combination is to identify career gaps of the user, and, based on the career gaps, identify actions required to be performed by the user to achieve a career goal. (Chan ¶ [0022])

Regarding CLAIM 2, the combination of Li, Yu, and Chan teaches: The computer-implemented method of claim 1, 
However, neither Li nor Chan explicitly teaches: wherein the discriminative neural network comprises a two-class classification convolutional neural network (CNN).
But Yu teaches: wherein the discriminative neural network comprises a two-class classification convolutional neural network (CNN). (P. 10, “The Discriminative Model for Sequences”, ¶ 1, lines 3-4; P. 11, lines 3 and equation 25 below the table. The two possible classes are “real” and “fake”.)
It would have been obvious to have incorporated Yu’s SeqGAN into the combination of Li, Yu, and Chan. A motivation for the combination is to teach Li’s encoder-decoder model to generate high quality sequential data points. (Yu, p. 1, col. 2, first indented paragraph, lines 3-6)

Regarding CLAIM 3, the combination of Li, Yu, and Chan teaches: The computer-implemented method of claim 2,
Li teaches: …retrieved from the profiles stored on the database of the online service. (P. 506, col. 2, §2, lines 4-11 teach a sequence of jobs represented as datapoints                         
                            
                                
                                    J
                                
                                
                                    1
                                
                                
                                    u
                                
                            
                            ,
                             
                            
                                
                                    J
                                
                                
                                    2
                                
                                
                                    u
                                
                            
                            …
                             
                            
                                
                                    J
                                
                                
                                    n
                                
                                
                                    u
                                
                            
                        
                     with attributes of user, company, title, and starting time. LinkedIn is an online service storing its user’s profiles in a database. “Retrieving” is taught by using previous companies and titles to compute Equation 5 (see P. 508, col. 2, from line 2 under Equation 4 through line 2 under Equation 5).)
However, neither Li nor Chan teaches: wherein the training comprises using reinforcement learning to train the generative model, the discriminative neural network being further configured to issue a reward to the GAN based on a determination that the GAN fooled the discriminative neural network into identifying the candidate sequential data points as being true sequential data points
	But Yu teaches: wherein the training comprises using reinforcement learning to train the generative model, the discriminative neural network being further configured to issue a reward to the GAN based on a determination that the GAN fooled the discriminative neural network into identifying the candidate sequential data points as being true sequential data points (GANs are generally taught by P. 1, col. 2, first indented paragraph and all of § Sequence Generative Adversarial Nets on pp. 2-3. All of § SeqGAN via Policy Gradient on pp. 3-4 teaches reinforcement learning, where Equation 1 discloses an expected end reward and Equation 8 discloses an update to the generator’s parameters. Equations 2 and 4 discloses the estimated probability of a sequence being real by the discriminator as the reward.)
It would have been obvious to have incorporated Yu’s SeqGAN into the combination of Li, Yu, and Chan. A motivation for the combination is to teach Li’s encoder-decoder model to generate high quality sequential data points. (Yu, p. 1, col. 2, first indented paragraph, lines 3-6)

Regarding CLAIM 4, the combination of Li, Yu, and Chan teaches: The computer-implemented method of claim 2, 
However, neither Li nor Chan explicitly teaches: wherein the GAN is configured to generate the candidate sequential data points based on the source sequential data points using a Monte Carlo method.
	But Yu teaches: wherein the GAN is configured to generate the candidate sequential data points based on the source sequential data points using a Monte Carlo method. (P. 2; col. 1, ¶ 1, lines 4-6 from the end; P. 3, col. 1, from the third line above Equation 3 to p. 3, col. 2, line 2.)
It would have been obvious to have incorporated Yu’s SeqGAN into the combination of Li, Yu, and Chan. A motivation for the combination is to teach Li’s encoder-decoder model to generate high quality sequential data points. (Yu, p. 1, col. 2, first indented paragraph, lines 3-6)

Regarding CLAIM 5, the combination of Li, Yu, and Chan teaches: The computer-implemented method of claim 1, 
Li teaches: wherein the at least one attribute for each one of the plurality of sequential career points comprises at least one company name, and the at least one attribute for the predicted career point comprises at least one other company name. (P. 506, col. 2, §2, lines 4-11 teach a sequence of a user’s jobs represented as datapoints                         
                            
                                
                                    J
                                
                                
                                    1
                                
                                
                                    u
                                
                            
                            ,
                             
                            
                                
                                    J
                                
                                
                                    2
                                
                                
                                    u
                                
                            
                            …
                             
                            
                                
                                    J
                                
                                
                                    n
                                
                                
                                    u
                                
                            
                        
                     with attributes of a company. P. 507, col. 1, lines 3-4 teaches predicting a company. On p. 507,  Fig. 1 and the preceding paragraph disclose a hypothetical career path prediction from the system. The observed companies (or employers) are Penn State University and IBM, and the predicted company is LinkedIn.)

Regarding CLAIM 6, the combination of Li, Yu, and Chan teaches: The computer-implemented method of claim 1, 
Li teaches: wherein: the at least one attribute for each one of the plurality of sequential career points comprises at least one company name and one or more of a job title, a company size, and an industry; and the at least one attribute for the predicted career point comprises at least one other company name and one or more of another job title, another company size, and another industry. (P. 506, col. 2, §2, lines 4-11 teach a sequence of a user’s jobs represented as datapoints                         
                            
                                
                                    J
                                
                                
                                    1
                                
                                
                                    u
                                
                            
                            ,
                             
                            
                                
                                    J
                                
                                
                                    2
                                
                                
                                    u
                                
                            
                            …
                             
                            
                                
                                    J
                                
                                
                                    n
                                
                                
                                    u
                                
                            
                        
                     with attributes of a company and a position title. On p. 507,  Fig. 1 and the preceding paragraph disclose a hypothetical career path prediction from the system. The observed companies (or employers) and positions are Postdoctoral Research Fellow at Penn State University and Research Staff Member at IBM. The predicted company and position are Staff Researcher at LinkedIn.)

Regarding CLAIM 7, the combination of Li, Yu, and Chan teaches: The computer-implemented method of claim 1, 
Li teaches predicting a next job position (P. 509, col. 1, ¶ 2, lines 2-4) but not a sequence of future job positions. Yu teaches predicting a sequence of data points but not data points comprising an attribute of a career point. Neither Li nor Yu explicitly teaches: wherein the generated at least one predicted data point comprises a sequence of predicted data points, each predicted data point in the sequence comprising the at least one attribute for the corresponding predicted career point.
But Chan teaches: wherein the generated at least one predicted data point comprises a sequence of predicted data points, each predicted data point in the sequence comprising the at least one attribute for the corresponding predicted career point. (¶ [0061], ¶ [0065]-[0067], and Fig. 5. Attributes includes career titles of Junior Programmer, etc. Examiner considers career titles 522, 524, 526, and 528 in Fig. 5 to be “predicted” because they were generated according to ¶ [0061], whereas career titles 520 and 530 are known.)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have incorporated Chan’s system of generating a career plan into the system of Li/Yu. A motivation for the combination is to identify career gaps of the user, and, based on the career gaps, identify actions required to be performed by the user to achieve a career goal. (Chan ¶ [0022])

Regarding CLAIM 8, the combination of Li, Yu, and Chan teaches: The computer-implemented method of claim 1, 
However, neither Li nor Yu explicitly teaches: wherein the performing the function comprises causing the generated at least one predicted career point to be displayed on a computing device in association with the request.
	But Chan teaches: wherein the performing the function comprises causing the generated at least one predicted career point to be displayed on a computing device in association with the request. (¶ [0039] teaches a career map may be displayed to the user;¶ [0066] teaches the timeline may be visually indicated, so career titles 522 to 530 are presented to the user.)

Claims 10-17 are computer system claims which recite the features of method claims 1-8, respectively. Claims 10-17 also recite the features of a system comprising: at least one hardware processor; and a non-transitory machine-readable medium embodying a set of instructions that, when executed by the at least one hardware processor, cause the at least one processor to perform operations, the operations comprising the method of claims 1-8. Chan teaches these limitation in ¶ [0077]-[0081]. Claims 10-17 are rejected over Li in view of Yu and Chan for the reasons set forth in the rejections of claims 1-8, respectively.

Claims 19-20 are computer product claims recite the features of method claims 1-2, respectively. Claims 19-20 also recite the features of a non-transitory machine-readable medium embodying a set of instructions that, when executed by at least one hardware processor, cause the processor to perform operations, the operations comprising the method of claims 1-2. Chan teaches these limitation in ¶ [0077]-[0081]. Claims 19-20 are rejected over Li in view of Yu and Chan for the reasons set forth in the rejections of claims 1-2, respectively.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (“NEMO: Next Career Move Prediction with Contextual Embedding”) in view of Yu et al. (“SeqGAN: Sequence Generative Adversarial Nets with Policy Gradient”), Chan (US 20180253811 A1), and Tang et al. (US 20170024701 A1). Li, Yu, and Tang were cited in the PTO-892 filed 11/23/2021.

Regarding CLAIM 9, the combination of Li, Yu, and Chan teaches: The computer-implemented method of claim 1, 
Both Li and Chan teach a predicted career point and a generated career point, and Yu teaches a predicted point and a generated point. However, neither Li nor Yu explicitly teaches: wherein the request comprises a search query submitted to a search engine of the online service, and the performing the function comprises using the… at least one… career point in a query expansion operation for the search query to expand the search query to include the… at least one… career point.
But Chan teaches: wherein the request comprises a search query submitted to a search engine of the online service, and (¶ [0024] on p. 3, lines 3-7 and Fig. 1 discloses submitting career title 145 and term 150 over data network 110 to system 300. The BRI of a search engine of an online service includes sending a search over an Internet connection such as data network 110. ¶ [0025] teaches data network.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Chan’s query feature into the system of Li/Yu. A motivation for the combination is to identify actions required to be performed by the user to achieve a career goal. (Chan, ¶ [0022])
However, neither Li, Yu, nor Chan explicitly teaches: the performing the function comprises using the… at least one… career point in a query expansion operation for the search query to expand the search query to include the… at least one… career point.
But Tang teaches: the performing the function comprises using the… at least one… career point in a query expansion operation for the search query to expand the search query to include the… at least one… career point. (¶ [0115], lines 4-7 teaches a search engine receiving a query from a user. All of ¶ [0116] discloses a query expansion)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to performed a query expansion as taught by Tang by automatically extracting a job title from a predicted career point in the system of Li, Yu, and Chan for a user and expanding the querying to include that job title. A motivation for the combination is to help the user find a new job. (Tang, ¶ [0002])

Claim 18 is a computer system claim which recite the features of method claim 9. Claim 18 also recites the features of a system comprising: at least one hardware processor; and a non-transitory machine-readable medium embodying a set of instructions that, when executed by the at least one hardware processor, cause the at least one processor to perform operations, the operations comprising the method of claim 9. Chan teaches these limitation in ¶ [0077]-[0081]. Claim 18 is rejected over Li in view of Yu, Chan, and Tang for the reasons set forth in the rejections of claim 9.

Response to Arguments
Claim Rejections Under 35 U.S.C. 101 (Remarks p. 9): The features recited by instant claim 1 are not patent eligible under 35 U.S.C. 101. The feature of training a generative model using a generative adversarial network (GAN) is recited at a high level, and this feature amounts to generally linking the abstract ideas recited by claim 1 to the technological environment of machine learning. Claims 1-20 are rejected under 35 U.S.C. 101.

Claim Rejections Under 35 U.S.C. 103 (Remarks pp. 10-13): Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. (“Fortune Teller: Predicting Your Career Path”) teaches a system for career path modeling. The career stages are quantized into four stages (p. 203, col. 1, “Ground Truth Construction”).
Daly et al. (US 20190114180 A1) in ¶ 43-46 and Figs. 3-4 teaches generating a child node from a parent node constrained by a length of time, such as 5 years. Daly teaches recursively generating a new child node from the previously generated child node constrained by the length of time. Daly also teaches presenting an entire career graph. However, Daly does not explicitly teach simultaneously generating a sequence of career points and an indication of a length of time for each point (e.g., generating every element of Fig. 3 including the text “5 years” and 10 years” simultaneously).
Verma et al. (US 20100082356 A1) in ¶ 52 teaches predicting a future job title based on constraints.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H.J./Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127